Citation Nr: 1547444	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating (or evaluation) for the service-connected right leg neurologic disability (right leg disability). 

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for the service-connected coronary artery disease disability (heart disability).

3.   Whether new and material evidence has been received to reopen service connection for benign lung nodule status post right upper partial lobectomy, claimed as lung resection (lung disorder).

4.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1959 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  November 2009 (right leg), April 2010 (TDIU), and November 2010 (heart) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

With respect to the right leg disability, the Veteran initially filed the service connection claim in September 2007.  A January 2008 rating decision granted service connection for the right leg disability, initially assigning a noncompensable (zero percent) rating from September 24, 2007.  In November 2008, the Veteran filed a new claim for increased rating for the right leg disability, which was denied by the RO in a January 2009 rating decision.  In June 2009, the Veteran filed another (new) claim for increased rating for the right leg disability, which was denied by the RO in the November 2009 rating decision on appeal.  

While the November 2008 and June 2009 statements were received within one year of the January 2008 and January 2009 rating decisions, respectively, the statements did not identify the January 2008 or January 2009 rating decisions, did not express disagreement with the initial or increased rating percentage assigned, and did not express a desire to appeal the January 2008 or January 2009 rating decisions; therefore, the November 2008 and June 2009 statements did not constitute notices of disagreement (NOD) with the January 2008 or January 2009 rating decisions.  See 38 C.F.R. § 20.201 (2015) (stating that a notice of disagreement must express dissatisfaction or disagreement with the decision and a desire to contest the result, and must do so in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review); Phillips v. Brown, 10 Vet. App. 25, 34 (1997) (holding that a veteran's statement was not a NOD because it did "not purport to disagree with an RO decision"); Allin v. Brown, 10 Vet. App. 55, 58 (1997) (the mere submission of net worth and employment statement form, in the absence of a statement on the form identifying some disagreement with the rating decision, is not a NOD because the writing expressed no dissatisfaction with the rating decision or a desire for appellate review).  

As a notice of disagreement with the January 2008 rating decision assignment of an initial rating was not received within one year of the decision, the initial rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Similarly, as a notice of disagreement with the January 2009 rating decision was not received within one year of the decision, the increased rating decision became final.  See id.

In May 2015, the Veteran testified at a Travel Board hearing held at the RO.  The hearing transcript has been associated with the electronic claims file on VBMS.  

The issues of entitlement to an increased rating for the right leg disability and reopening of service connection for a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. For the initial rating periods from November 1, 2010 to June 17, 2014, and from August 1, 2014, the coronary artery disease disability has manifested left ventricular ejection fraction of 50 percent. 

2. For the initial rating periods from April 2, 2007 to September 13, 2008, from October 27, 2009 to June 6, 2010, from November 1, 2010 to June 17, 2014, and from August 1, 2014, the coronary artery disease disability has not manifested chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

3. For the entire period from April 2, 2007, the percentage ratings for the service-connected disabilities meet the minimum combined rating criteria under 
38 C.F.R. § 4.16(a) (2015) for eligibility for a TDIU.

4. The Veteran is unable to obtain (secure) substantially gainful employment as a result of the service-connected prostate cancer, heart, and right leg disabilities.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 60 percent for coronary artery disease are met for the initial rating periods from November 1, 2010 to June 17, 2014, and from August 1, 2014.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.104, DC 7005-7006 (2015). 

2. For the initial rating periods from April 2, 2007 to September 13, 2008, from October 27, 2009 to June 6, 2010, from November 1, 2010 to June 17, 2014, and from August 1, 2014, the criteria for a disability rating in excess of 60 percent for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.104, DC 7005-7006 (2015).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the entire rating period from April 2, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400(o)(2), 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is granting a TDIU, which constitutes a full grant of the benefit sought on appeal with respect to this issue.  As there remains no aspect of this issue to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

In an appeal for a higher initial rating for the heart disability, because the appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the May 2015 Board hearing transcript, and the Veteran's written statements in support of the current appeal.  

In October 2009, April 2010, and September 2014 (November 2014 addendum), VA provided VA medical examinations to help determine the severity of the heart disability.  The Board finds that, taken together, the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's heart disability supported by clinical data.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  
The Board has considered whether staged rating is warranted with respect to the issue of entitlement to a higher initial rating for the heart disability, and finds that the severity of the heart disability on appeal has changed during the course of the appeal, so warrants staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Analysis for the Heart Disability

The service-connected heart disability is rated under Diagnostic Codes (DC) 7005-7006.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  

DC 7005 provides that a 10 percent rating may be assigned when there is evidence of workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating required evidence showing workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating requires evidence of chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

DC 7006 provides that a10 percent rating may be assigned when there is evidence of workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating required evidence showing workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating requires evidence of chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  During, and for three months following, myocardial infarction, documented by laboratory tests, a rating of 100 percent may be assigned.  Id. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104.

The service-connected heart disability is rated as 60 percent disabling from April 2, 2007 to September 13, 2008; 100 percent disabling from September 13, 2008 to October 27, 2009; 60 percent disabling from October 27, 2009 to June 6, 2010; 100 percent disabling from June 6, 2010 to November 1, 2010; 10 percent disabling from November 1, 2010 to June 17, 2014; 100 percent disabling under 38 C.F.R. § 4.30 (2015) from June 17, 2014 to August 1, 2014; and 10 percent disabling from August 1, 2014.  The Veteran asserted that a higher initial rating than 10 percent is warranted because he had five heart stents and had constant fatigue.  See November 2010 NOD on VA Form 21-4138.  A veteran may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  See A.B. v. Brown, 
6 Vet. App. 35, 39 (1993).  In this case, the Veteran is in receipt of a 60 percent rating (less than the maximum of 100 percent) for parts of the initial rating period on appeal, as outlined above.  In this case, the Veteran appears to have only disagreed with the assignment of a 10 percent rating for the heart disability for the initial rating period from November 1, 2010; however, in the abundance of caution, the Board will proceed to analyze whether a higher rating is warranted for all the periods during which the Veteran was in receipt of a less than total (100 percent) rating during the initial rating period from April 2, 2007.  

After a review of all the lay and medical evidence of record, the Board finds that the heart disability more nearly approximates left ventricular dysfunction with an ejection fraction (LVEF) of 50 percent to warrant a 60 percent rating for the initial rating periods from November 1, 2010 to June 17, 2014, and from August 1, 2014, especially after considering subjective complaints and clinical findings of shortness of breath, fatigue, angina, chest discomfort, dizziness, fainting, and irregular heartbeat.  A November 2011 VA treatment record shows an LVEF of 60 percent.  The July 2013 VA Form 9 shows that the Veteran reported that he had shortness of breath with prolonged walking and exertion.  A June 2014 VA treatment record shows a clinical finding of fatigue and angina on mild or moderate exertion with chronically abnormal electrodiagram (EKG).  The September 2014 VA examination report noted that the heart disability requires continuous medication.   

During the May 2015 Board hearing, the Veteran reported shortness of breath, fatigue, chest discomfort, dizziness, fainting, history of congestive heart failure, and irregular heartbeat.  The November 2014 VA examination addendum shows an estimated LVEF of 55 to 60 percent.  Taking into consideration the LVEF measurements of 55-60 with the Veteran's subjective complaints and symptoms, as well as the clinical findings, and after resolving reasonable doubt in favor of the Veteran, the Board finds that heart disability picture more nearly approximates the 60 percent disability rating criteria under DC 7005-7006 (50 percent LVEF) for the initial rating periods from November 1, 2010 to June 17, 2014, and from August 1, 2014.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104.  

Because the Board has granted a 60 percent rating for the periods from November 1, 2010 to June 17, 2014, and from August 1, 2014, the Veteran is now in receipt of a 60 percent rating for the initial rating periods from April 2, 2007 to September 13, 2008, from October 27, 2009 to June 6, 2010, from November 1, 2010 to June 17, 
2014, and from August 1, 2014.  The Board will proceed to analyze whether a disability rating in excess of 60 percent is warranted for the heart disability only for the above-referenced periods because the Veteran is in receipt of the maximum (100 percent) rating for the remaining periods during the initial rating period on appeal.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a rating in excess of 60 percent for service-connected heart disability is warranted under DC 7005-7006 for any period during the initial rating periods from April 2, 2007 to September 13, 2008, from October 27, 2009 to June 6, 2010, from November 1, 2010 to June 17, 2014, and from August 1, 2014.  Throughout these periods, the evidence shows no chronic congestive heart failure; no workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; and no left ventricular dysfunction with an ejection fraction of less than 30 percent.  The evidence demonstrated a workload of greater than 3 METS and had an LVEF exceeding 50 percent throughout the above-referenced periods.  The October 2009 VA examination report shows estimated METS of 9 to 10 and LVEF greater than 50 percent.  The April 2010 VA examination report shows approximate METS of 10 and an LVEF of 49 percent.  A November 2011 VA treatment record shows an LVEF of 60 percent.  

The September 2014 VA examination and November 2014 addendum reports show an LVEF of 55 to 60 percent and an estimated METS of 1 to 3.  However, the September 2014 VA examiner opined that the limitation in METs level is due to multiple factors in that the Veteran's severe chronic obstructive pulmonary disease and history of smoking status post right lung resection has a significant effect on the estimated METS.  As the September 2014 VA examiner has offered an opinion that the non-service-connected respiratory disability has a significant impact on the Veteran's estimated METS (1 to 3 in September 2014), the Board finds that the September 2014 METS measurements cannot form the basis for a higher initial disability rating for the heart disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that the Board may not ignore evidence differentiating between service-connected and non-service-connected disabilities).

For these reasons, the preponderance of the evidence weighs against a finding that the heart disability more closely approximates an initial rating in excess of 60 percent for at any point during the initial rating periods from April 2, 2007 to September 13, 2008, from October 27, 2009 to June 6, 2010, from November 1, 2010 to June 17, 2014, and from August 1, 2014.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.104.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the heart disability for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptoms and functional impairment pertaining to the heart disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  As stated above, the evidence shows that, throughout the initial rating period, the heart disability manifested an estimated workload greater than 3 METs and left ventricular dysfunction with an ejection fraction of 49-60 percent, which was managed with continuous medication.  The schedular criteria contemplate symptoms of dyspnea, fatigue, angina, dizziness, and syncope, as well as limitations due to such symptoms when performing certain activities as measured by METs levels.  The requirement of continuous medication is also specifically contemplated in the schedular criteria for the lesser included 10 percent rating.  The subjective complaints and clinical findings of shortness of breath, fatigue, angina, chest discomfort, dizziness, fainting, and irregular heartbeat, as well as the functional limitations contemplated by the METs levels due to such symptoms, are contemplated in the grant of a 60 percent schedular rating assigned for the initial rating period; therefore, the Veteran may not receive additional compensation for such complaints or clinical findings.  38 C.F.R. § 4.14 (avoidance of pyramiding).  There is no symptomatology and/or functional impairment that are not considered by the schedular rating criteria.  The schedular rating criteria fully contemplate all the symptoms and functional impairment related to the heart disability.  Because the schedular rating criteria is adequate to rate the heart disability, the Board finds that the criteria for referral for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for prostate cancer, coronary artery disease, erectile dysfunction, a right leg disorder, and residual scar associated with prostate cancer. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the service-connected coronary artery disease disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Legal Criteria 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 
38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  Alternatively, entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 
38 C.F.R. § 3.1(r) (2015).

TDIU Analysis

The Veteran contends that a TDIU is warranted because he has not worked since 2005 due solely to the service-connected disabilities, especially the prostate cancer, heart, and right leg disabilities.  See, e.g., May 2015 Board hearing transcript.  

The Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the rating period from April 2, 2007.  The Veteran is service connected for prostate cancer (rated at 100 percent from November 15, 2005 to May 1, 2015, and 60 percent from May 1, 2015), coronary artery disease (rated at 60 percent from April 2, 2007 to September 13, 2008; 100 percent from September 13, 2008 to October 27, 2009; 60 percent from October 27, 2009 to June 6, 2010; 100 percent from June 6, 2010 to November 1, 2010; 60 percent from November 1, 2010 to June 17, 2014; 100 percent under 38 C.F.R. § 4.30 from June 17, 2014 to August 1, 2014; and 60 percent from August 1, 2014), erectile dysfunction (rated at zero percent from June 6, 2006), right leg disorder (rated at zero percent from September 24, 2007), and residual scar associated with prostate cancer (rated at zero percent from May 15, 2014).  Therefore, from April 2, 2007, the Veteran has a combined rating of 70 percent or more with at least one disability rated at more than 40 percent.  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the entire rating period from April 2, 2007, so long as the severity of the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the rating period from April 2, 2007, the service-connected disabilities have rendered the Veteran unable to secure (obtain) substantially gainful employment.  Evidence weighing in favor of this finding includes the Veteran's statements that he is unemployable due to the service-connected disabilities.  During the May 2015 Board hearing, the Veteran reported that he last worked in 2005 as a tile worker and that he cannot stand or walk for prolonged periods of time due to the right leg disability, that he was instructed by doctors to avoid heavy lifting due to the prostate cancer disability, and that he has difficulties with exertion and breathing due to the heart disability.  A March 2010 VA Form 21-8940 shows that the Veteran's highest level of education is tenth grade.  VA examination reports dated in January 2008 and January 2009 show that the Veteran retired in 2006 due prostate cancer status post prostatectomy.  An April 2010 VA examination report shows that the Veteran retired in 2006 due to prostate cancer because he was advised to avoid lifting heavy objects and has been unable to obtain any strenuous type of employment due to the right leg disability.  The April 2010 VA examiner also indicated that the most significant factor pertaining to the Veteran's inability to obtain employment is the heart disability.  

Evidence weighing against this finding includes the May 2014 and September 2014 VA examiners' opinions that the prostate cancer and heart disabilities do not impact the Veteran's ability to work.  In reaching this conclusion, the May 2014 and September 2014 VA examiners explained that the Veteran worked in construction and retired in 2006.  However, the May 2014 and September 2014 VA examiners did not address the fact that the Veteran retired due to the prostate cancer disability or assess the impact of the service-connected disabilities on the Veteran's ability to obtain and maintain employment.  The record reflects that the Veteran is only trained in manual-type labor.  While this type of employment entails less complex (or routine) types of tasks, it would necessarily involve physical exertion, lifting heavy objects, and probably prolonged standing or walking, which the Veteran is restricted from performing due to the service-connected prostate cancer, heart, and right leg disabilities.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R. § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work 

experience, and functional impairment as a result of the service-connected disabilities, the evidence is in relative equipoise as to whether there are jobs in the national economy that the Veteran could perform.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 
38 C.F.R. § 4.16(a) for the rating period from April 2, 2007.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

This constitutes a full grant of the benefit sought on appeal because the appeal for a TDIU is part of the heart disability rating claim.  A November 2010 rating decision granted service connection for a heart disability effective April 2, 2007.  The Veteran appealed the initial rating assigned to the heart disability.  In May 2008, during the pendency of the heart initial rating appeal, the Veteran also claimed entitlement to a TDIU.  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice, 22 Vet. App. at 454.  Accordingly, as a TDIU became part and parcel of the Veteran's heart disability rating claim, the period on appeal extends to the effective date assigned for the underlying disability, i.e., April 2, 2007.  The rating period for the right leg disability on appeal does not result in a more favorable (earlier) effective date for a TDIU because VA received the claim for increased rating for the right leg disability on June 9, 2009. 

The Veteran did not become unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities within one year before the inferred date of claim for a TDIU of April 2, 2007.  The Veteran has stated that he has not worked since 2005 due to the service-connected disabilities.  See e.g., May 2015 Board hearing transcript.  As the earliest date of claim for a TDIU has been inferred to be April 2, 2007, having arisen from the claim for a higher initial rating 

for the heart disability, and the date unemployability became factually ascertainable is more than one year prior to the date of claim for a TDIU of April 2, 2007, the Board finds that April 2, 2007 is the earliest available effective date for a TDIU.  38 C.F.R. § 3.400(o)(2).  


ORDER

An initial rating of 60 percent for coronary artery disease for the initial rating periods from November 1, 2010 to June 17, 2014, and from August 1, 2014 is granted; an initial rating in excess of 60 percent for the initial rating periods from April 2, 2007 to September 13, 2008, from October 27, 2009 to June 6, 2010, from November 1, 2010 to June 17, 2014, and from August 1, 2014, is denied.
 
A TDIU for the rating period from April 2, 2007 is granted. 


REMAND

Right Leg Increased Disability Rating

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the right leg disability rating issue on appeal.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the issues on appeal.  

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g., VA treatment records) as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2).  
During the May 2015 Board hearing, the Veteran's spouse reported that the Veteran is seen by a primary care physician twice a year and that these records contain findings with respect to the right leg disability; however, these records have not been associated with the claims file, and it is unclear whether these records were VA or private treatment records.  Accordingly, these treatment (medical) records and all other treatment records pertaining to right leg disability on appeal should be obtained.  The Veteran should provide the name and address of the provider as well as dates of treatment for the service-connected right leg disability on appeal in addition to any authorization needed to obtain such records.

Reopening Service Connection for a Lung Disorder

In a June 2015 rating decision, the RO denied reopening service connection for a lung disorder.  In an August 2015 statement, the Veteran appealed the denial of reopening service connection for a lung disorder; however, no statement of the case has been prepared by the RO.  See August 2015 VA Form 21-0958.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issue is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issues of entitlement to an increased rating for the right leg disability and reopening of service connection for a lung disorder are REMANDED for the following actions:

1. The AOJ should request the Veteran to provide VA with the information and authorization necessary to obtain treatment records for the service-connected right leg disability on appeal, especially the primary care treatment records mentioned by the Veteran's spouse during the Board hearing.  The Veteran should provide the name and address of the provider as well as dates of treatment for the right leg disability on appeal.  

2. Thereafter, the AOJ should readjudicate the issue of entitlement to an increased rating for the right leg disability.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case.

3. The AOJ should issue a statement of the case that addresses the issue of reopening service connection for a lung disorder.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


